DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-2, 5-15 and 33) in the reply filed on 10/18/2021 is acknowledged.

Status of Claims
This action is in reply to the communications filed on 10/18/2021.
Claims 1-2, 5-17, 21-24 and 33 are currently pending.
Claims 3-4, 18-20, 25-32 and 34-47 are cancelled.
Claims 16-17 and 21-24 are withdrawn as directed to a non-elected invention.
Claims 1-2, 5-15 and 33 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites “and the a plurality of data objects include” which should read “and the plurality of data objects include.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9, 11, 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The claims contain numerous antecedent basis issues throughout, for example:
Claim 5 recites the limitation "the data object” and “the image of each data object." There is insufficient antecedent basis for this limitation in the claims.
Claim 6 recites the limitation "the image of the data object” and “the detail page”." There is insufficient antecedent basis for this limitation in the claims.
Claim 7 recites the limitation "the image of the data object” and “the candidate display area”." There is insufficient antecedent basis for this limitation in the claims.
Claim 8 recites the limitation "the size.” There is insufficient antecedent basis for this limitation in the claims.
Claim 9 recites the limitation "the size.” There is insufficient antecedent basis for this limitation in the claims.
Claim 11 recites the limitation "the replaced coordinating scheme.” There is insufficient antecedent basis for this limitation in the claims.

Claim 15 recites the limitation "the geographical location.” There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5, 7-15 and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 33 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a method for providing object coordinating information, the method comprising:
submitting an object coordinating request to a server;
receiving an object coordinating scheme returned by the server, wherein the object coordinating scheme comprises data object information of a plurality of data objects, and the plurality of data objects include a first data object being a primary coordinating object and at least one second data object being configured to coordinate with the first data object;
displaying the object coordinating scheme. 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations as emphasized, are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the method is performed by a computer, the instructions are stored on a computer readable medium, and the submission and receiving are to/by a server, nothing in the claim element precludes the step from practically being performed by people.  For example, “submitting, receiving and displaying” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a method for providing object coordinating information, the method comprising:
submitting an object coordinating request to a server;
receiving an object coordinating scheme returned by the server, wherein the object coordinating scheme comprises data object information of a plurality of data objects, and the plurality of data objects include a first data object being a primary coordinating object and at least one second data object being configured to coordinate with the first data object;
displaying the object coordinating scheme. 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional element of a non-transitory computer readable medium, at least one processor of a computer, and a server is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting to a platform on a network) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements to no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as computers or computing networks).  For example, stating that the submitting is “to a server” and the returning is “by a server”, only generally links the commercial interactions to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of claim 33, taken individually or as a whole, the additional elements of claim 9 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 33 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. submitting an object coordinating request, receiving an object coordinating scheme, displaying the object coordinating scheme) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 33 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 1 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2, 5, 7-15 are dependencies of claim 1. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
in a coordinating interface, displaying images of the plurality of data objects according to layout information of the images, wherein the images and the layout information of the images are contained in the object coordinating scheme.. (only generically links to a technological environment)
wherein the information of the replaceable data object in the object coordinating scheme comprises: one or more thumbnail images and an enlarged image of the replaceable data object, the size of the enlarged image being determined based on the size of the image of the data object related to the replaceable data object in the object coordinating scheme; displaying information of the at least one replaceable data object comprising: displaying the thumbnail image of the at least one replaceable data object related to the displayed data object in the candidate display area; replacing the image of the data object with the information of the selected replaceable data object comprising: replacing the image of the data object with the enlarged image of the selected replaceable data object. (only generically links to a technological environment)
wherein, displaying a thumbnail image of the at least one replaceable data object related to the data object in the candidate display area, comprising: displaying a first thumbnail image of the one or more thumbnail images of the replaceable data object in a first sub-area of the one or more candidate areas, wherein the size of the first thumbnail image is smaller than the size of the second thumbnail image; thumbnail image of the one or more thumbnail images of some of the replaceable data objects in a second sub-area of the one or more candidate areas, and in response to an operation being received by the second sub-area, displaying a second thumbnail image of the other of the replaceable data objects in the second sub-area.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim 6 recites setting a status of an area as interactable, wherein the image of the data object is displayed in the area;
jumping to and displaying the detail page of the data object directed by a link provided by detail page link information of the data object in response to the area of one of the data object images being interacted with, wherein the detail page link information is contained in the object coordinating scheme.
Claim 6 recites eligible subject matter.


	
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12-13, 15, 33 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application No. 2011/0082764 A1 to Flusser.

Regarding Claim 1, Flusser discloses a method for providing object coordinating information, comprising: 
submitting an object coordinating request to a server; ([0114] the coordinator 1140 uses the data stored in the database 1300 to perform the coordination analysis. Specifically, coordinator 1140 receives a request from the user 1500 through the network enabled device 1200 to coordinate either: an item of apparel with a profile; an item of apparel 
receiving an object coordinating scheme returned by the server, wherein the object coordinating scheme comprises data object information of a plurality of data objects, and the a plurality of data objects include a first data object being a primary coordinating object and at least one second data object being configured to coordinate with the first data object; ([0096] The system 1000 essentially sorts, organizes, and evaluates the appropriateness of the coordination of the apparel or accessories based on the generated scores which indicate, on a sliding scale, an excellent to a less desirable selection. As mentioned above, the evaluated coordination can be for a variety of elements, including but not limited to the appropriateness of a pre-selected piece of apparel (such as a tie and shirt with each other), as well as the appropriateness of pieces of apparel with a particular individual that takes into consideration the specific dimensions of the particular individual. The system 1000 then can propose recommendations by applying the rules that coordinate characteristics of the apparel, such as but not limited to colors, textures, patterns, and proportions, to the individual profile information or other apparel information.)
displaying the object coordinating scheme. ([0151] The coordinator 1140 then presents the various items to the network enabled device 1200 for viewing by the user 1500 or on a corresponding Internet webpage or website where the inventive system can be accessed and utilized.)


Regarding Claim 12, Flusser discloses the method of claim 1. 
Flusser further discloses wherein the object coordinating request contains at least one of geographical location information of the user, occasion information for clothing matching, a spending power of a user, or brand preferences of the user.  ([0157] be configured to select a coordinating apparel item or outfit in any circumstances (Example: select a coordinating outfit from an existing wardrobe at home) or wishing to select an apparel item for any reason or occasion;)

Regarding Claim 13, Flusser discloses the method of claim 12. 
Flusser further discloses wherein the first data object comprises at least one of a clothing data object purchased by the user, a clothing data object specified by the user, or a clothing data object with a popularity level that meets a condition.  ([0014] Providing a system that is useful for the selection of apparel items from an existing wardrobe as well as based on new items of interest. [0016] the user specifies the features of a particular apparel or accessory item (such as but not limited to a piece of clothing) by using either feature extraction from a digital photograph of the item taken and/or by manual input of all or part of those features, for example, by way of pre-defined multiple choice options. The features include but are not limited to the colors of the item, pattern, and some specific dimensions of the item such as but not limited to, the width and length of the item. The system then processes the input and offers a recommendation on how well the item under consideration suits the individual profile and potential other pieces of apparel.)

Regarding Claim 15, Flusser discloses the method of claim 12. 
wherein the second data object is determined based on at least one of weather conditions of the geographical location of the user, the occasion information for clothing matching, the spending power of the user, or the brand preferences of the user.  ([0157] be configured to select a coordinating apparel item or outfit in any circumstances (Example: select a coordinating outfit from an existing wardrobe at home) or wishing to select an apparel item for any reason or occasion;)

Claim 33 recites a non-transitory computer readable medium comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 2, 5-7, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2011/0082764 A1 to Flusser in view of U.S. Patent Application No. 2016/0026926 A1 to Yeung.
	
Regarding Claim 2, Flusser discloses the method of Claim 1,
But does not explicitly disclose wherein displaying the object coordinating scheme, comprises: in a coordinating interface, displaying images of the plurality of data objects according to layout information of the images, wherein the images and the layout information of the images are contained in the object coordinating scheme.
Yeung, on the other hand, teaches wherein displaying the object coordinating scheme, comprises: in a coordinating interface, displaying images of the plurality of data objects according to layout information of the images, wherein the images and the layout information of the images are contained in the object coordinating scheme. ([0045] The method generates one or more optimized outfit suggestions according to cost terms defined by the dress code, the suggested colour palette, and colour compatibility. Fig. 11 shows a display of results including a number of coordinating data objects (pieces of clothing) in an object coordinating scheme) 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Flusser, the features as taught by Yeung, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flusser, to include the teachings of Yeung, in order to select appropriate subsets of clothing items (Yeung, [0004]).

Regarding Claim 5, Flusser discloses the method of Claim 2,
providing a first selectable item configured to display detail information of the data object in the object coordinating scheme; in response to a view request being received through the first selectable item, respectively displaying the detail information on the image of each data object..
Yeung, on the other hand, teaches providing a first selectable item configured to display detail information of the data object in the object coordinating scheme; in response to a view request being received through the first selectable item, respectively displaying the detail information on the image of each data object. ([0104] The client component may include a user interface component to accept the user input data, for example by entry of text relating to the input parameters, or by upload of an image of the user. The image can be displayed as part of a click interface to allow the user to define parameters by clicking on various body parts, [0046] selected clothing items) 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Flusser, the features as taught by Yeung, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flusser, to include the teachings of Yeung, in order to select appropriate subsets of clothing items (Yeung, [0004]).
Regarding Claim 6, Flusser discloses the method of Claim 5,
Flusser discloses setting a status of an area as interactable, wherein the image of the data object is displayed in the area; jumping to and displaying the detail page of the data object directed by a link provided by detail page link information of the data object in response to the area of one of the data object images being interacted with, wherein the detail page link information is contained in the object coordinating scheme... ([0151] In step 24 of FIG. 2G, the coordinator 1140 presents to the network enabled device 1200 a link or links to the suggested apparel, in this example, a light gray jacket that can be bought online. In step 25 of FIG. 2H, the network enabled device 1200 transmits a request to open a link to the recommended jacket and details to the processing manager 1110 which routes the request to the coordinator 1140. The network enabled device 1200 transmits a request to the coordinator 1140 to store the link and the photograph of the suggested item in the database 1300. The coordinator 1140 receives the request and stores the data in the database 1300.) 
Regarding Claim 7, Flusser discloses the method of Claim 2,
Flusser does not explicitly disclose in response to one of the data objects being selected, providing one or more candidate display areas in the coordinating interface and displaying information of at least one replaceable data object related to the displayed data object in the candidate display area; and in response to one of the replaceable data objects being selected, replacing the image of the data object with the information of the selected replaceable data object...
Yeung, on the other hand, teaches in response to one of the data objects being selected, providing one or more candidate display areas in the coordinating interface and displaying information of at least one replaceable data object related to the displayed data object in the candidate display area; and in response to one of the replaceable data objects being selected, replacing the image of the data object with the information of the selected replaceable data object. ([0104] The client component may include a user interface component to accept the user 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Flusser, the features as taught by Yeung, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flusser, to include the teachings of Yeung, in order to select appropriate subsets of clothing items (Yeung, [0004]).
Regarding Claim 11, Flusser in view of Yeung teaches the method of claim 7. 
Flusser further discloses in response to a storage request being received through the second selectable item, submitting the replaced coordinating scheme information to the server such that the replaced coordinating scheme information can be saved in the storage space of the user.  ([0151] In step 22 of FIG. 2G, the user 1500 discards the jacket and uses the guidance to seek an appropriately coordinated jacket. The network enabled device 1200 then transmits a request to the processing manager 1110 over the network 1400 to search for a better coordinated jacket on the Internet. Thus, in step 23 of FIG. 2G, the server 1100 receives the request and the processing manager 1110 routes the request to the coordinator 1140. In step 23 of FIG. 2G, coordinator 1140 sends out several web crawlers to seek online jackets for sale that match the 
Regarding Claim 14, Flusser discloses the method of Claim 12,
Flusser does not explicitly disclose wherein the purchased clothing data object is at least one of being related to a current season, or being related to weather conditions of the geographical location of the user.
Yeung, on the other hand, teaches wherein the purchased clothing data object is at least one of being related to a current season, or being related to weather conditions of the geographical location of the user.. ([0132] Currently, four different dress codes have been incorporated, but it is flexible enough to accommodate additional criteria such as season, texture pattern, clothing shape, age, body proportion, or even associating outfits with multiple dress codes during training.) 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Flusser, the features as taught by Yeung, since the claimed invention is merely a .



 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2011/0082764 A1 to Flusser in view of U.S. Patent Application No. 2016/0026926 A1 to Yeung in view of U.S. Patent Application No. 2013/0266229 A1 to Ptucha.
	

Regarding Claim 8, Flusser in view of Yeung teaches the method of claim 7. 
But does not explicitly teach wherein the information of the replaceable data object in the object coordinating scheme comprises: one or more thumbnail images and an enlarged image of the replaceable data object, the size of the enlarged image being determined based on the size of the image of the data object related to the replaceable data object in the object coordinating scheme; displaying information of the at least one replaceable data object comprising: displaying the thumbnail image of the at least one replaceable data object related to the displayed data object in the candidate display area; replacing the image of the data object with the information of the selected replaceable data object comprising: replacing the image of the data object with the enlarged image of the selected replaceable data object.  
Ptucha, on the other hand, teaches wherein the information of the replaceable data object in the object coordinating scheme comprises: one or more thumbnail images and an enlarged image of the replaceable data object, the size of the enlarged image being determined based on the size of the image of the data object related to the replaceable data object in the object coordinating scheme ([0151] The selection of favorite images 1030 can involve the user previewing thumbnail size images on a display screen and marking favorite images. The user can select as many images as desired, however, selection can be limited by program to a number z, where z is equal to the number of window openings in the product with the most window openings, in this example z=2. Therefore, creating and storing a number of templates having the same theme but each with a different number of windows can better accommodate user preferences. [0130]  each template can be evaluated across multiple criteria such as size, orientation, number of window openings, theme, color, and texture. Upon completion of the automated template selection step 1070, the template with the highest score is the template that is chosen for the user enhanceable product.) displaying information of the at least one replaceable data object comprising: displaying the thumbnail image of the at least one replaceable data object related to the displayed data object in the candidate display area; ([0133] The selection of favorite images 830 involves the user previewing, for example, thumbnail size images on the display screen and marking favorite images. The user can select a number of images for n template openings in the previously selected template, where n is equal to the number of window openings in the product. For each image that is split, n is decremented by 1 for each window that  replacing the image of the data object with the information of the selected replaceable data object comprising: replacing the image of the data object with the enlarged image of the selected replaceable data object.  ([0052] if the user is not happy with the automatic selection of templates and images, he/she can manually override the system, by selecting a user control option provided by the program, and either rescale, replace, re-crop, re-enhance, or modify an image using various off-the-shelf software products for digital image editing, or designate a different image from his or her collection of images for a particular virtual template window opening. [0124] This can be performed by presenting to the user the template with current selected images displayed therein, and an option to replace the current images with other user selected images from an image data base. The user's favorite image selections are then used in the output step 916.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Flusser, the features as taught by Ptucha, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 

Regarding Claim 9, Flusser Yeung and Ptucha teaches the method of claim 8. 
Flusser does not explicitly teach wherein, displaying a thumbnail image of the at least one replaceable data object related to the data object in the candidate display area, comprising: displaying a first thumbnail image of the one or more thumbnail images of the replaceable data object in a first sub-area of the one or more candidate areas, wherein the size of the first thumbnail image is smaller than the size of the second thumbnail image;
displaying a second thumbnail image of the one or more thumbnail images of some of the replaceable data objects in a second sub-area of the one or more candidate areas, and in response to an operation being received by the second sub-area, displaying a second thumbnail image of the other of the replaceable data objects in the second sub-area..  
Ptucha, on the other hand, teaches wherein, displaying a thumbnail image of the at least one replaceable data object related to the data object in the candidate display area, comprising: displaying a first thumbnail image of the one or more thumbnail images of the replaceable data object in a first sub-area of the one or more candidate areas, wherein the size of the first thumbnail image is smaller than the size of the second thumbnail image; ([0130]  each template can be evaluated across multiple criteria such as size, orientation, number of window openings, theme, color, and texture. Upon completion of the automated template selection step 1070, the template with the highest score is the template that is chosen for the user enhanceable product. [0133] The selection of favorite images 830 involves the user previewing, for example, thumbnail size images on the display screen and marking favorite images. The user can select a 
displaying a second thumbnail image of the one or more thumbnail images of some of the replaceable data objects in a second sub-area of the one or more candidate areas, and in response to an operation being received by the second sub-area, displaying a second thumbnail image of the other of the replaceable data objects in the second sub-area. ([0124] This can be performed by presenting to the user the template with current selected images displayed therein, and an option to replace the current images with other user selected images from an image data base. The user's favorite image selections are then used in the output step 916. [0052] if the user is not happy with the automatic selection of templates and images, he/she can manually override the system, by selecting a user control option provided by the program, and either rescale, replace, re-crop, re-enhance, or modify an image using various off-the-shelf software products for digital image editing, or designate a different image from his or her collection of images for a particular virtual template window opening.) 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Flusser, the features as taught by Ptucha, since the claimed invention is merely a 

Regarding Claim 10, Flusser Yeung and Ptucha teaches the method of claim 9. 
Flusser does not explicitly teach in response to the replaceable data object in the second sub-area being selected, setting as selected the second thumbnail image in the second sub-area of the replaceable data object and the first thumbnail image in the first sub-area..  
Ptucha, on the other hand, teaches in response to the replaceable data object in the second sub-area being selected, setting as selected the second thumbnail image in the second sub-area of the replaceable data object and the first thumbnail image in the first sub-area. ([0124] This can be performed by presenting to the user the template with current selected images displayed therein, and an option to replace the current images with other user selected images from an image data base. The user's favorite image selections are then used in the output step 916. [0052] if the user is not happy with the automatic selection of templates and images, he/she can manually override the system, by selecting a user control option provided by the program, and either rescale, replace, re-crop, re-enhance, or modify an image using various off-the-shelf software products for digital image editing, or designate a different image from his or her collection of images for a particular virtual template window opening.) 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE T KRINGEN/Examiner, Art Unit 3625